Citation Nr: 1640043	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  08-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for genital herpes.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right hand injury, including scarring.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a head injury, including headaches and a right eyebrow scar.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty and active duty for training in the U.S. Marine Corps and Air Force from December 1981 to March 1986 and December 1996 to April 1997 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran presented sworn testimony during a video conference hearing in Detroit, Michigan, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

At his July 2016 Board hearing, the Veteran indicated disagreement with the April 2016 denial of TDIU.  The Board construes these statements as a notice of disagreement (NOD).  No statement of the case (SOC) has been issued for the issue of TDIU, nor is there any other evidence of action being taken.  As such, it must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the issues certified included entitlement to service connection for a right eyebrow scar.  However, after review of the record, it is clear that the Veteran's claim was actually for all residuals of a head injury, including the right eyebrow scar.  As such, the Board has expanded his claim to include all residuals of a head injury and has recharacterized this claim above.

The issues of service connection for the right knee and hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in September 2005, the RO denied the Veteran's claim for service connection for herpes on the basis there was no evidence showing a current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the September 2005 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for herpes.

3.  In a rating decision dated in September 2005, the RO denied the Veteran's claim for service connection for a right hand disability on the basis there was no evidence showing a current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

4.  Evidence submitted subsequent to the September 2005 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right hand injury.

5.  In a rating decision dated in September 2005, the RO declined to reopen the Veteran's previously denied claim for service connection for residuals of a head injury on the basis that he had no submitted new and material evidence showing a current diagnosis of any residuals; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

6.  Evidence submitted subsequent to the September 2005 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury.

7.  In a rating decision dated in January 2004, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence of a current PTSD diagnosis or verified inservice stressors; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

8.  Evidence submitted subsequent to the January 2004 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

9.  The Veteran's currently diagnosed herpes is at least as likely as not related to active service.

10.  The Veteran's currently diagnosed residuals of a right hand injury, including scarring, are at least as likely as not related to active service.

11.  The Veteran's currently diagnosed residuals of a head injury, including headaches and a right eyebrow scar, are at least as likely as not related to active service.

12.  The Veteran's currently diagnosed PTSD is at least as likely as not related to active service.

13.  The Veteran's currently diagnosed tinnitus is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for herpes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for herpes has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The September 2005 rating decision denying service connection for a right hand disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a right hand injury has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The September 2005 rating decision declining to reopen the previously denied claim for service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The January 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

8.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  Herpes was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  Residuals of a right hand injury, including scarring, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  Residuals of a head injury, including headaches and a right eyebrow scar, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petitions to reopen and service connection claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Herpes

Service connection for herpes was initially denied in September 2005 rating decision.  The RO determined that there was no evidence of a current diagnosis.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The September 2005 rating decision is the last final prior denial of this claim.

Subsequent to the September 2005 rating decision, the Veteran submitted VA treatment records showing a current diagnosis of herpes.  This medical evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection for herpes.  The service treatment records show August 1982 inservice treatment for herpes and the Veteran contends that he has experienced recurrent outbreaks of symptoms since service.  This is consistent with a March 2005 VA treatment record noting recurrent HSV outbreaks since 1982.  
 
In light of the evidence of inservice incurrence, a current diagnosis, and the March 2005 VA treatment record linking the current diagnosis to the inservice diagnosis, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current herpes is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for herpes is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Hand

Service connection for residuals of a right hand injury was initially denied in September 2005 rating decision.  The RO determined that there was no evidence of a current diagnosis.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The September 2005 rating decision is the last final prior denial of this claim.

Subsequent to the September 2005 rating decision, a March 2007 VA examination report indicates that the Veteran experienced pain and scarring as a result of his inservice right hand injury.  This medical evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection for residuals of a right hand injury, including scarring.  The service treatment records show that the Veteran fell on his right hand in May 1983 causing lacerations.  This is supported by the March 2007 VA examination report noting these residuals.

In light of the evidence of inservice incurrence, a current diagnosis, and the March 2007 VA examination report, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current residuals of a right hand injury, including scarring, are related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for residuals of a right hand injury, including scarring, are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Head Injury

Service connection for residuals of a head injury was initially denied in September 2002 rating decision.  The RO determined that there was no evidence of a current diagnosis and no inservice event.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  A September 2005 rating decision declined to reopen this claim.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial either.  The September 2005 rating decision is the last final prior denial of this claim.

Subsequent to the September 2005 rating decision, the Veteran submitted a March 2007 VA examination report noted a right eyebrow scar and VA treatment records showed reports of headaches, both as residuals of the inservice head injury.  This medical evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection for residuals of a head injury.  The service treatment records show a July 1984 head injury resulting in a right eyebrow laceration.  The March 2007 VA examination report noted the presence of scarring from this laceration and VA treatment records show headaches resulting from the head injury.  

In light of the evidence of inservice incurrence, a current diagnosis, and the March 2007 VA examination and VA treatment records noting the Veteran's residuals of a head injury, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current residuals of a head injury are related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for residuals of a head injury, including headaches and a right eyebrow scar, are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

Service connection for depression was initially denied in September 2002 rating decision.  The RO determined that there was no evidence of inservice incurrence or otherwise linking the Veteran's depression to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  A January 2004 rating decision denied service connection for PTSD, finding that there was no current diagnosis of PTSD or verified inservice stressors.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial either.  The January 2004 rating decision is the last final prior denial of this claim.

Subsequent to the January 2004 rating decision, the Veteran submitted an April 2010 private psychological evaluation diagnosing him with PTSD and linking it to service.  He also provided credible testimony regarding inservice stressors.  This medical and lay evidence satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection for PTSD.  The April 2010 private psychologist reviewed the Veteran's claimed inservice stressors and was able to link his current diagnosis of PTSD to these stressors.  As noted above, the Board found the Veteran's hearing testimony regarding inservice stressors credible.  

In light of the evidence of inservice stressors, a current diagnosis of PTSD, and the April 2010 private opinion linking the Veteran's PTSD to service, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current PTSD is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

At his July 2016 Board hearing, the Veteran reported that he first experienced tinnitus while in service and has had continuous ringing since that time.  There is no evidence of tinnitus prior to this time and limited evidence contradicting the Veteran's statement.  Thus, the Board finds the Veteran's statement to be credible. 

The Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Board notes the January 2010 VA audiological examiner indicated that the Veteran only reported a two year history of tinnitus.  In light of this inconsistent reporting, he was unable to link the Veteran's tinnitus to service.  However, the Board's review of the claims file reveals that the Veteran has consistently reported tinnitus since service.  The only contradictory reports of onset were this VA examination and a November 2009 VA treatment record.  Thus, the history that the examiner based his opinion on is inaccurate and therefore his opinion is inadequate.  The Board finds sufficient evidence to support a finding of tinnitus since service.  Based on the evidence of record therefore, the Board finds the evidence is sufficient to grant service connection.  As such, the Veteran's claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for herpes has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a right hand injury has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a head injury has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has been received, the application to reopen is granted.

Entitlement to service connection for herpes is granted.

Entitlement to service connection for residuals of a right hand injury, to include scarring, is granted.

Entitlement to service connection for residuals of a head injury, to include headaches and a right eyebrow scar, is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ has issued an SOC or taken any action in response to the Veteran's July 2016 NOD with the April 2016 denial of TDIU.  Therefore, the issue of entitlement to TDIU must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

The Veteran was most recently examined for hearing loss in January 2010.  At that time, he did not have hearing loss for VA purposes.  However, given the time and the nature of hearing loss disabilities, the Board finds that a new VA examination is appropriate.

The Veteran has not been examined to address the nature and etiology of his claimed right knee disability, despite lay and medical evidence of an inservice injury and a current diagnosis.  This claim must also be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his attorney with a statement of the case regarding his appeal of the denial of TDIU.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, this claim should then be returned to the Board for further appellate consideration.

2.  Obtain and associate with the claims file any outstanding VA treatment records relating to the Veteran's hearing loss and/or right knee.  All attempts to obtain these records should be documented in the claims file.  

3.  The Veteran should be scheduled for appropriate VA examinations in order to determine the nature and etiology of his claimed hearing loss and right knee disability.  The claims folder must be made available to the examiners for review in connection with the examinations.  The examination reports must reflect that such a review was conducted.  

* With regard to the hearing loss claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hearing loss began in or is related to service.  The examiner must consider the Veteran's noise exposure in service as a helicopter and generator mechanic and address the Veteran's contentions of continuous symptoms of decreased hearing acuity since service.

* With regard to the right knee claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran has a right knee disorder that began in or is related to service.  The examiner must address the Veteran's complaints of continuous symptoms since discharge from service.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


